Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  151734(60)                                                                                                 Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  In re NORFLEET/WINBUSH-BEY/NEWTON-                                                                   Richard H. Bernstein,
  BEY/NORFLEET-BEY, Minors.                                          SC: 151734                                        Justices
                                                                     COA: 323116
                                                                     Macomb CC Family Division:
                                                                     2013-000398-NA;
                                                                     2013-000399-NA;
                                                                     2013-000400-NA;
                                                                     2013-000401-NA;
                                                                     2013-000402-NA
  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 2, 2015
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2015
         d0901
                                                                                Clerk